COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-14-00043-CV


DFW Full Spectrum Contractors and          §    From the 415th District Court
Consultants, LLC
                                           §    of Parker County (CV13-0638-A)
v.
                                           §    February 26, 2015

American First National Bank               §    Opinion by Justice Sudderth


                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that appellant DFW Full Spectrum Contractors and Consultants,

LLC shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth_____________
                                          Justice Bonnie Sudderth